     Case: 4:19-cr-00206-RLW Doc. #: 2 Filed: 03/14/19 Page: 1 of 3 PageID #: 6

                                                                                             FILED
                              UNITED STATES DISTRICT COURT                                MAR 1 4 2019
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                   U. S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                                                                                             ST.LOUIS
UNITED STATES OF AMERICA,                          )
                                                   ).
               Plaintiff,                          )
                                                   )~~~~~~~~~~~~~~~---------


                                                   ~ 4:19CR206 RLW/JMB
v.

TIMOTHY BLASSINGAME,                               )
                                                   )
               Defendant.       ~\                 )

                                           INDICTMENT

                                            COUNT ONE

        The Grand Jury charges that:

        On or about May 28, 2018, in the City of St. Louis, within the Eastern District of

Missouri,

                                 TIMOTHY BLASSINGAME,

the Defendant herein, aided and abetted by persons lmown and unknown to the Grand Jury, with

intent to cause death and serious bodily harm, did take from the person and presence of another,

by force, violence, and intimidation, a motor vehicle, that is, a 2004' Ford Escape,

VIN#lFMYU03114KB19659, that had been transported in interstate commerce.

        In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(1).

                                            COUNT TWO

        The Grand Jury further charges that:

       On or about May 28,   ~018,   in the City of St. Louis, within the Eastern District of Missouri,
,-(
..
     ,,
              Case: 4:19-cr-00206-RLW Doc. #: 2 Filed: 03/14/19 Page: 2 of 3 PageID #: 7




                                            TIMOTHY BLASSINGAME,

           the Defendant herein, aided and abetted by persons known and unknown to the. Grand Jury,

          · knowingly possessed and brandished a firearm, in furtherance of a.crime of violence for which he

           may be prosecuted in a court of the United States, that is, carjacking, in violation of Title 18,
                  ~



           United States Code, Section 2119, as set forth in Count One.

                  In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

           Title 18, United States Code, Section 924(c)(l)(A)(ii). ·

                                                       COUNT THREE

                  The Grand Jury further charges that:

                  On or about May 31, 2018, in the City of St. Louis, within the Eastern District of

           Missouri,

                                            TIMOTHY BLASSINGAME,

          the Defendant herein, aided and abetted by persons known and unknown to the Grand Jury, with

           intent to cause death and serious bodily harm, did take from the person and presence of another,

           by force, violence and intimidation, a motor vehicle, that is, a 2003 Chevrolet Trailblazer,

          VIN#1GNDS13S832251184, that had been transpprted in interstate commerce.

                  In violation of Title 18, United States Code, Sections 2119 and 2, punishable under Title

           18, United States Code, Section
                                    ,,     2119(1).

                                                    COUNT FOUR

                  The Grand Jury further charges that:

                  On or about May 31, 2018, in the City of St. Louis, within the Eastern District of

          Missouri,
,.
i'
\       Case: 4:19-cr-00206-RLW Doc. #: 2 Filed: 03/14/19 Page: 3 of 3 PageID #: 8
.{
r


                                      TIMOTHY BLASSINGAME,

     the Defendant herein, aided and abetted by persons known and unknown to the Grand Jury,

     knowingly possessed and brandished a fireann, in furtherance of a crime of violence for which he

     may be prosecuted in a court of the United States, that is, carjacking, in violation of Title 18,

     United States Code, Section 2119, as set forth in Count Three.

            In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

     Title 18, United States Code, Section 924(c)(l)(A)(ii).

                                                                 A TRUE BILL


                                                                 FOREPERSON
     JEFFREY B. JENSEN
     United States Attorney



     PAUL J. D'AGROSA #36966MO
     Assistant United States Attorney
